Citation Nr: 1620897	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for disability of the left arm and shoulder. 

2. Entitlement to service connection for a respiratory disorder, including emphysema, chronic obstructive pulmonary disease (COPD), 
fibrosis, bronchitis, lung "blisters," and status post spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New Orleans, Louisiana currently has jurisdiction of this case.  The Board remanded these claims for additional development in November 2010 and June 2014. 

The Board notes that the claim for a respiratory disorder also included right side chest cavity pain.  In a January 2008 statement, the Veteran clarified that he was not seeking service connection for right chest pain, but rather for a lung or respiratory condition which he states was manifested by such pain during active service and misdiagnosed at the time as musculoskeletal or neurological pain.  Accordingly, the Board has removed the phrase "right-sided chest pain" from the issue on appeal for clarification purposes, as pain alone is not a compensable disability under VA law, and the Veteran has confirmed that he is not seeking service connection for right side chest pain as such.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Veteran testified at a hearing before the undersigned in October 2009.  A transcript is of record. 

As noted by the Board in its November 2010 remand, the Veteran submitted a written statement in October 2010 which he characterized as a notice of disagreement (NOD) concerning the addition of a dependent son to his nonservice-connected pension benefits.  See 38 C.F.R. §§ 20.200, § 20.201 (2015).  The NOD does not specify which decision is being appealed, but appears to be in reference to an August 2010 letter notifying him that his son had been added to his pension award effective December 18, 2009.  See Jarvis v. West, 12 Vet. App. 559, 561 (1999) (in determining whether a statement constitutes a NOD, both the wording of the statement itself and the context in which it was written must be considered).  Although the statement was mailed to the Board, another copy of this statement reflects a date stamp from the Milwaukee, Wisconsin RO, from which the August 2010 letter originated, indicating that it had also been received at the RO in October 2010.  Thus, the NOD is timely and satisfies the requirements of 38 C.F.R. § 20.300 (2015).  See 38 C.F.R. § 20.302(a) (2015).  However, the nature of the Veteran's disagreement is unclear to the Board.  His statement seems to focus on an apparent withholding of retroactive payments in recoupment of a debt owed to VA.  If that is the basis of the disagreement, it is not clear that there is an actual case or controversy with regard to the August 2010 decision, or which decision is being appealed.  Thus, referral rather than remand is warranted for the agency of original jurisdiction (AOJ) to take further action on the issue, including seeking clarification, if necessary, from the Veteran as to the nature of his disagreement.  See 38 C.F.R. §§ 19.9(d), 19.26(b) (2015).  The Appeals Management Center (AMC) had also referred this issue to the AOJ in June 2012, but the record does not reflect that action has been taken on the prior referrals of this issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, while the Board sincerely regrets the delay, the claims on appeal must be remanded again for further development to ensure that they are afforded every due consideration, and to aid the Board in making an informed decision. 

In its November 2010 remand directives, the Board instructed the agency of original jurisdiction (AOJ) to make appropriate efforts to obtain the Veteran's outstanding VA treatment records from the New Orleans VA Medical Center (VAMC) from 1980 forward.  The Board noted that the New Orleans VAMC had not responded to an earlier request submitted by the RO in October 2007.  Although a new request was submitted in March 2011, the New Orleans VAMC again did not respond.  Thus, there has not been substantial compliance with the Board's remand directives, which require an adequate response.  See 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those would be futile; cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them). 

The Board notes that the Louisiana Veterans Health Care System (HCS) had sent a letter to the Veteran in May 2006 informing him that due to damage sustained by Hurricane Katrina, there was limited access to paper medical records prior to 1997.  The letter further indicates that there would not be access to these records until the medical records program was relocated to another area.  However, there has been no response since then that the records cannot be obtained. The Veteran was reportedly treated for a spontaneous pneumothorax at this VAMC in 1984.  Thus, these records are critical to assessing whether it may be related to service, including the Veteran's in-service chest pain.  

These records may also pertain to the Veteran's left arm and shoulder disability.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (where the claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information (citing 38 C.F.R. § 3.159(c)(3)).  

In any event, in order to comply with the Board's prior remand directives, further efforts to obtain them must be made until a satisfactory response is received from the VA Louisiana HCS/New Orleans VAMC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

Further, with regard to the service connection claim for a lung or respiratory disorder, a new VA medical opinion must be obtained.  In the June 2012 VA examination report, the examiner opined that the Veteran's "emphysema was at least as likely as not (greater than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness."  In support of this conclusion, the examiner stated that the "preponderance of medical literature supports a lag time of 20-30 years for development of emphysema after cigarette smoking," and noted that the Veteran "had only smoked for 7-8 years when he developed a pneumothorax without history of trauma or other etiology identified."  The examiner also noted that the Veteran had reported chest pain on the right side during service, and that the pneumothorax occurred in the right lobe in 1984.

The June 2012 opinion is not sufficient to make an informed decision.  First, it is not clear to the Board how the "lag time" of 20 to 30 years between smoking and the development of emphysema supports a finding that it was incurred in service, or how the development of emphysema is related to the pneumothorax reportedly diagnosed and treated in 1984 or right side chest pain in service (if that is what the examiner meant to suggest).  The examiner also did not clarify whether the Veteran's pneumothorax was incurred in service.  To the extent the examiner's opinion implies a favorable finding in this regard, the examiner did not explain why right side chest pain in service years prior to the post-service diagnosis in 1984 supported a relationship to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  The examiner's opinion also does not account for a January 2011 VA medical opinion finding that the right side chest pain in service "may or may not have been due to a small pneumothorax," but that if so, it had resolved and was not related to the subsequent development of a pneumothorax in 1984.  In other words, the January 2011 examiner found that even if the right-sided chest pain indicated a small pneumothorax at the time, there was no causal relationship to the pneumothorax in 1984.   

Accordingly, a new VA medical opinion is warranted to clarify these issues.  See 38 C.F.R. § 4.2 (2015); cf. Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary); but see Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  

Accordingly, the case is REMANDED for the following action:

1. Make further requests for the Veteran's outstanding VA treatment records from the Louisiana HCS (New Orleans VAMC) from 1980 to 1997.  Requests must continue to be made until the records are obtained or a negative response is received.  If the records cannot be obtained, the Veteran must be notified of this fact, the efforts that were made to obtain them, what further action, if any, will be taken on the claim, and that it is ultimately his responsibility to submit the records in question. 

2. Then, obtain a new VA medical opinion regarding the Veteran's lung and respiratory disabilities.  The entire claims file must be made available to the examiner for review.  

The examiner must provide an opinion on the following issues:
A. Emphysema and chronic obstructive pulmonary disease (COPD): Whether it is at least as likely as not (50% probability or more) that emphysema or COPD result from disease or injury incurred in active service.  If these are separate conditions, this must be clarified and they must be addressed separately in terms of their relationship to service.  
B. Status-post pneumothorax: Whether it is at least as likely as not (50% probability or more) that the spontaneous pneumothorax, which was surgically treated in 1984, results from disease or injury incurred in active service, including ongoing right sided chest pain (as documented in the service treatment records). 
C. Other lung/respiratory disorders: The examiner must clarify whether fibrosis, bronchitis, and lung "blisters" represent diagnoses distinct from the emphysema/COPD and pneumothorax.  For any diagnosis distinct from the emphysema/COPD and pneumothorax, an opinion must be provided as to whether it is at least as likely as not (50% probability or more) a result of disease or injury incurred in active service. 
D. If any lung or respiratory disorder, including status post pneumothorax is found to be incurred in active service, the examiner must provide an opinion as to whether it caused or aggravated any other diagnosed lung or respiratory disorder.  
For example, if the examiner finds that the Veteran's pneumothorax residuals are service connected, the examiner must provide an opinion as to whether emphysema or COPD is related to the pneumothorax residuals, either by way of causation or aggravation. 

A complete explanation must be provided which shows how the data support the conclusion(s) reached.  The explanation provided in the June 2012 opinion is not sufficient to make an informed decision, for the reasons explained in the body of this remand. 

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

